 

Exhibit 10.1

 

FIRST AMENDMENT TO PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (this “First Amendment”), dated as of
September 2, 2020, by and between IDERA PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois
limited liability company (the “Investor”).

 

WHEREAS, the Company and the Investor entered into that certain Purchase
Agreement (the “Agreement”), dated as of March 4, 2019, and the Company and the
Investor now desire to amend the Agreement only as set forth in this First
Amendment.

 

NOW THEREFORE, in consideration of the mutual covenants contained in this First
Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.                   Section 1 of the Agreement is amended by adding the
following defined term thereto in appropriate alphabetical order:

 

“First Amendment Effective Date” means September 2, 2020.

 

2.                   Section 2(e)(i) is deleted in its entirety and replaced by
the following:

 

Exchange Cap. Subject to Section 2(e)(ii) below, the Company shall not issue or
sell any shares of Common Stock pursuant to this Agreement, and the Investor
shall not purchase or acquire any shares of Common Stock pursuant to this
Agreement, to the extent that after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Agreement on or
following the First Amendment Effective Date and the transactions contemplated
hereby would exceed 7,036,329 shares of Common Stock, representing 19.99% of the
shares of Common Stock outstanding on the First Amendment Effective Date (which
number of shares shall be reduced, on a share-for-share basis, by the number of
shares of Common Stock issued or issuable pursuant to any transaction or series
of transactions that may be aggregated with the transactions contemplated by
this Agreement under applicable rules of the Nasdaq Capital Market or any other
Principal Market on which the Common Stock may be listed or quoted) (the
“Exchange Cap”), unless and until the Company elects to solicit stockholder
approval of the issuance of Common Stock as contemplated by this Agreement and
the stockholders of the Company have in fact approved such issuance in
accordance with the applicable rules and regulations of the Nasdaq Capital
Market, any other Principal Market on which the Common Stock may be listed or
quoted, and the Company’s Certificate of Incorporation, as amended (the
“Certificate of Incorporation”), and the Company’s Amended and Restated Bylaws,
as amended (the “Bylaws”). For the avoidance of doubt, the Company may, but
shall be under no obligation to, request its stockholders to approve the
issuance of Common Stock as contemplated by this Agreement; provided, that if
stockholder approval is not obtained in accordance with this Section 2(e)(i),
the Exchange Cap shall be applicable for all purposes of this Agreement and the
transactions contemplated hereby at all times during the term of this Agreement
(except as set forth in Section 2(e)(ii) below).

 

3.                   Section 2(e)(ii) is deleted in its entirety and replaced by
the following:

 

At-the-Market Transaction. Notwithstanding Section 2(e)(i) above and subject to
the prior approval of the Nasdaq Capital Market or any other Principal Market on
which the Common Stock may be listed or quoted (to the extent required), the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Signing Market Price and in
accordance with any other applicable rules of the Nasdaq Capital Market or any
other Principal Market on which the Common Stock may be listed or quoted (it
being hereby acknowledged and agreed that the Exchange Cap shall be applicable
for all purposes of this Agreement and the transactions contemplated hereby at
all other times during the term of this Agreement, unless the stockholder
approval referred to in Section 2(e)(i) is obtained). “Signing Market Price”
means $2.05, representing the lower of (i) the closing price of the Common Stock
on the Nasdaq Capital Market immediately preceding the date of the First
Amendment Effective Date or (ii) the average of the closing price of the Common
Stock on the Nasdaq Capital Market for the five Business Days immediately
preceding the signing of this First Amendment.

 



 

 

 

4.                   Section 5(i) is deleted in its entirety and replaced by the
following:

 

Effective Registration Statement; Current Prospectuses. Without limiting Section
10 of the Registration Rights Agreement, the Company shall use its reasonable
best efforts to keep the Registration Statement (or the New Registration
Statement (as such term is defined in the Registration Rights Agreement))
effective pursuant to Rule 415 promulgated under the Securities Act, and to keep
the Registration Statement (or the New Registration Statement (as such term is
defined in the Registration Rights Agreement) and the Prospectus (or a base
prospectus and prospectus supplement to the New Registration Statement (as such
term is defined in the Registration Rights Agreement)) current and available for
issuances and sales of all of the Securities by the Company to the Investor, at
all times until the earlier of (i) the date on which the Investor shall have
sold all the Securities and no Available Amount remains under this Agreement and
(ii) 180 days following the earlier of (A) the Maturity Date and (B) the date of
termination of this Agreement (the “Registration Period”). The Company shall
comply with all applicable federal, state and foreign securities laws in
connection with the offer, issuance and sale of the Securities contemplated by
the Transaction Documents. Without limiting the generality of the foregoing,
neither the Company nor any of its officers, directors or affiliates will take,
directly or indirectly, any action designed or intended to stabilize or
manipulate the price of any security of the Company, or which would reasonably
be expected to cause or result in, stabilization or manipulation of the price of
any security of the Company.

 

5.                   Section 5(n)(i) is deleted in its entirety and replaced by
the following:

 

Common Stock issued pursuant to any “bought deal” or other similar offering
conducted at a fixed price under the Company’s Shelf Registration Statement or
New Registration Statement (as such term is defined in the Registration Rights
Agreement).

 

6.                   Section 5(n)(i) is deleted in its entirety and replaced by
the following:

 



2

 

 

Limitation on Variable Rate Transactions.  From and after the date of this
Agreement until the Maturity Date, the Company shall be prohibited from
effecting or entering into an agreement to effect any issuance by the Company of
Common Stock or Common Stock Equivalents (or a combination of units thereof),
which issuance would constitute a Variable Rate Transaction, other than in
connection with an Exempt Issuance (as defined below).  The Investor shall be
entitled to seek injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages,
without the necessity of showing economic loss and without any bond or other
security being required. “Variable Rate Transaction” means an “equity line”
transaction or an “at-the-market offering” of Common Stock or Common Stock
Equivalents whereby the Company may issue securities at a future determined
price that is not an Exempt Issuance. “Exempt Issuance” means the issuance of
(a) Common Stock, options or other equity incentive awards to employees,
officers, directors or vendors of the Company pursuant to any equity incentive
plan duly adopted for such purpose, by the Board of Directors or a majority of
the members of a committee of directors established for such purpose, (b) any
Securities issued to the Investor pursuant to this Agreement, (c) shares of
Common Stock, Common Stock Equivalents or other securities issued to the
Investor pursuant to any other existing or future contract, agreement or
arrangement between the Company and the Investor, (d) shares of Common Stock,
Common Stock Equivalents or other securities upon the exercise, exchange or
conversion of any shares of Common Stock, Common Stock Equivalents or other
securities held by the Investor at any time, (e) any securities issued upon the
exercise or exchange of or conversion of any Common Stock Equivalents issued and
outstanding on the date of this Agreement, provided that such securities or
Common Stock Equivalents referred to in this clause (e) have not been amended
since the date of this Agreement to increase the number of such securities or
Common Stock underlying such securities or to decrease the exercise price,
exchange price or conversion price of such securities, (f) Common Stock issuable
upon the exercise of Common Stock Equivalents, which Common Stock Equivalents
are not themselves sold in a continuous offering, (g) securities issued pursuant
to acquisitions, divestitures, licenses, partnerships, collaborations or
strategic transactions approved by the Board of Directors or a majority of the
members of a committee of directors established for such purpose, which
acquisitions, divestitures, licenses, partnerships, collaborations or strategic
transactions can have a Variable Rate Transaction component, provided that any
such issuance shall only be to a Person (or to the equity holders of a Person)
which is, itself or through its subsidiaries, an operating company or an asset
in a business synergistic with the business of the Company and shall provide to
the Company additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, (h) Common Stock issued pursuant to an
“at-the-market offering” by the Company exclusively through a registered
broker-dealer acting as agent of the Company pursuant to a written agreement
between the Company and such registered broker-dealer, including, without
limitation, that certain Equity Distribution Agreement, dated as of November 26,
2018, between the Company and JMP Securities, LLC, or (i) Common Stock issued
pursuant to any “bought deal” or other similar offering conducted at a fixed
price under the Company’s Shelf Registration Statement.

 

7.                   Except as amended and modified by this First Amendment, the
Agreement is hereby ratified and affirmed.

 

** Signature Page Follows **

 



3

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this First
Amendment to be duly executed as of the date first written above.

 

  THE COMPANY:       IDERA PHARMACEUTICALS, INC.       By: /s/ Vincent Milano  
Name: Vincent Milano   Title: Chief Executive Officer       INVESTOR:      
LINCOLN PARK CAPITAL FUND, LLC   BY: LINCOLN PARK CAPITAL, LLC   BY: Rockledge
Capital Corporation       By: /s/ Joshua Scheinfeld   Name: Joshua Scheinfeld  
Title: President

 



4

 

 

 

 